     Case: 1:19-cv-03485 Document #: 12 Filed: 07/12/19 Page 1 of 3 PageID #:25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

KEISHA ALLEN ,

                  Plaintiff,                        Case No. 1:19-cv-03485

                                                    Judge Elaine E. Bucklo

       v.

AEROTEK, INC,

                  Defendant.


                DEFENDANT’S UNCONTESTED MOTION TO DISMISS
                        AND COMPEL ARBITRATION


       Defendant Aerotek, Inc. (“Aerotek” or the “Company”), by and through its attorneys,

moves the Court pursuant to Rule 12 of the Federal Rules of Civil Procedure for an order

dismissing with prejudice the Complaint filed by Plaintiff Keisha Allen (“Allen” or “Plaintiff”)

and compelling arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16. The basis

for this motion is contained in Defendant’s Memorandum of Law in Support of Its Uncontested

Motion to Dismiss and Compel Arbitration.
     Case: 1:19-cv-03485 Document #: 12 Filed: 07/12/19 Page 2 of 3 PageID #:25




DATED: July 12, 2019                         AEROTEK, INC



                                             By:     /s/ Andrew Scroggins
                                                   One of Its Attorneys

Andrew L. Scroggins
ascroggins@seyfarth.com

SEYFARTH SHAW LLP
233 South Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000




                                         2
     Case: 1:19-cv-03485 Document #: 12 Filed: 07/12/19 Page 3 of 3 PageID #:25




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 12, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system, which will send notification of such filing to all parties of

record.



                                                       ______/s/ Andrew Scroggins______________
